Citation Nr: 1440485	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  10-26 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from June 1956 to October 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2012, April 2013, and July 2013 the Board remanded the case for further evidentiary development.  In a September 2013 decision, the Board denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.  The Veteran appealed the determination to the Court of Appeals for Veterans' Claims (Court).  The parties subsequently agreed to a Joint Motion for Remand (JMR) and in a May 2014 Order the Court vacated the September 2013 Board decision with respect to the above-listed issue and returned the case to the Board.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMR concluded that the Board erred in its September 2013 decision when it determined that the July 2013 VA medical opinion substantially complied with the Board's July 2013 remand instructions.  Specifically, the JMR found that the July 2013 opinion failed to address, "the impact, if any, of the change from the ASA to the ISO standard of evaluation as it relates to a showing of hearing threshold shifts over service."  As such, the matter will be remanded for yet another medical opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a medical opinion from an appropriate medical professional on the Veteran's bilateral hearing loss claim.  Following a complete review of the claims file, the reviewing professional is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss disability was incurred in or is otherwise related to military service.  In reaching that conclusion, the reviewer MUST discuss the impact, if any, of the change from the ASA to the ISO standard of evaluation as it relates to a showing of hearing threshold shifts over service.  That is, the reviewer must convert all audiogram results obtained prior to October 31, 1967, from ASA to ISO units (unless there is express indication that ISO units were utilized), note that such conversions have been made, and discuss the significance of such conversions on the noted hearing threshold shifts in service.  In that regard, the Board notes that audiograms from May 1959, June 1964, July 1964, and January 1966 are of record.  A complete rationale for all opinions must be provided.

2.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



